Citation Nr: 1047440	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  08-29 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an increased initial rating for cervical spine 
with degenerative joint and disc disease C4-7 and degenerative 
disc disease C2-4, currently rated 10 percent disabling.  

3.  Entitlement to an initial rating in excess of 10 percent for 
left arm radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1972, 
September 1998 to May 1999, and October 2004 to July 2006. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran 
testified at a hearing before the Board in September 2010.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A June 2010 rating decision awarded a separate rating for the 
Veteran's left arm radiculopathy, as a neurologic complication of 
the service-connected neurologic complication of the service-
connected cervical spine disorder.   At his hearing, the Veteran 
indicated that he wished to appeal the evaluation assigned in the 
rating action.   

In Manlincon v. West, 12 Vet. App. 238 (1999), the United States 
Court of Appeals for Veterans Claims (Court) indicated that in a 
case in which a veteran expressed disagreement with a decision by 
an agency of original jurisdiction and the agency of original 
jurisdiction failed to issue a statement of the case, the Board 
should remand the matter for issuance of a statement of the case.  
Consequently, the Board must remand the issue of entitlement to 
an initial rating in excess of 10 percent for left arm 
radiculopathy for further procedural action. 

The Veteran testified at the September 2010 Board hearing that he 
has received treatment for his bilateral hearing loss at the 
Phoenix VA healthcare system subsequent to the May 2010 VA 
examination.  The Board finds that the RO/AMC should make an 
attempt and obtain the VA treatment records from the Phoenix VA 
healthcare system dated from May 2010.  VA has a duty to seek 
these records.  38 U.S.C.A. § 5103A(b)(1).  

The Veteran has claimed that he incurred bilateral hearing loss 
as a result of exposure as a pilot during his period of active 
service.  The Veteran testified at the September 2010 Board 
hearing that, subsequent to the May 2010 VA audiological 
examination, he was issued hearing aids at the Phoenix VA 
healthcare system.  This suggests a worsening in the claimed 
hearing loss since the last VA examination.  Given that the last 
examination showed he did not have hearing loss for VA purposes, 
the suggestion of a worsening in auditory acuity since that time 
warrants another VA examination. 

The Veteran's representative stated at the September 2010 Board 
hearing that the Veteran's cervical spine disability has worsened 
since his last VA examination in May 2010.  The VA's General 
Counsel has indicated that when a claimant asserts that the 
severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995).  See Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992) (holding that, where the veteran claims that a 
disability is worse than when originally rated, and the available 
evidence is too old to adequately evaluate the current state of 
the condition, VA must provide a new examination).  Thus, the 
Board is of the opinion that the Veteran should be afforded an 
additional VA examination.  

Accordingly, the case is REMANDED for the following actions:

1. The RO should take all indicated action 
to issue a statement of the case to the 
veteran addressing the issue of 
entitlement to an initial rating in excess 
of 10 percent for left arm radiculopathy.  
The veteran should be clearly advised of 
the need to file a timely substantive 
appeal with respect to the June 2010 
rating decision.  If a timely substantive 
appeal is thereafter submitted with 
respect to this issue, the RO should 
undertake any other indicated development.  
If, and only if, a timely appeal has been 
perfected, this issue should be certified 
on appeal to the Board for the purpose of 
appellate review. 

2.  Obtain all records of the Veteran's 
treatment for his bilateral hearing 
disability from the VA medical facility in 
Phoenix dated from May 2010.  Incorporate 
the records into the Veteran's claims 
file.  If no records are available, 
documentation stating such should be 
incorporated into the claims file.

3.  The Veteran should be scheduled for a 
VA audiological examination.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  All 
audiological findings, including speech 
recognition scores using the Maryland CNC 
Test, should be reported.  If current 
hearing loss disability is shown, then the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that such hearing loss disability is 
causally related to the Veteran's active 
duty service.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a report.

4.  The Veteran should be scheduled for an 
appropriate VA examination by a medical 
doctor to determine the severity of any 
current cervical spine disability.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  All 
examination findings should be reported to 
allow for application of VA rating 
criteria.  Range of motion should be 
reported together with the point (in 
degrees) at which motion may be limited by 
pain.  Additional functional loss due to 
weakness, incoordination, and/or fatigue 
should also be reported.   The examiner 
should also note whether there are any 
neurologic symptoms, aside from cervical 
radiculopathy of the left hand, related to 
the service-connected cervical spine 
disability, and if so, the nature and 
extent of those symptoms.  

5.  After completion of the above, review 
the expanded record and undertake a merits 
analysis of the claims of entitlement to 
service connection for bilateral hearing 
loss disability and an increased initial 
rating for cervical spine with 
degenerative joint and disc disease C4-7 
and degenerative disc disease C2-4.  
Unless the benefits sought are granted, 
the Veteran should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


